Case 2:19-cr-00219-EEF-JCW Document 51 Filed 11/06/19 Page 1of1
MINUTE ENTRY

WILKINSON, M.J.
NOVEMBER 6, 2019

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL
VERSUS NO. 19-219
DASHONTAE YOUNG SECTION L

CRIMINAL ARRAIGNMENT

APPEARANCES: X DEFENDANT
X COUNSEL FOR DEFENDANT CJA - ANNA FRIEDBERG

 

X_ASSISTANT U.S. ATTORNEY BRIAN M. KLEBBA

 

___ INTERPRETER SWORN

 

(TIME: M_to M)
X/ READING OF THE INDICTMENT: READ@VAIVED SUMMARIZED
_X/ DEFENDANT ADVISED OF THE MAXIMUM PENALTY
_X/ DEFENDANT PLEADS NOT GUILTY TO ALL COUNTS
_X/ SPECIAL PLEADINGS SHALL BE FILED NO LATER THAN SEVEN DAYS PRIOR TO
THE FINAL PRETRIAL CONFERENCE UNLESS OTHERWISE ORDERED BY THE
DISTRICT JUDGE.

_/ DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL
X/ DEFENDANT RELEASED ON ORIGINAL BOND

By BATE SETA.

 

_/ DEFENDANT RELEASED ON NEW BOND

_/ OTHER:

 

NOTICE: X/ PRE-TRIAL CONFERENCE: DECEMBER 23, 2019 AT 1:30 P.M.
BEFORE UNITED STATES DISTRICT JUDGE ELDON E. FALLON
_X/ TRIAL: DECEMBER 30, 2019 AT 8:30 A.M.

BEFORE UNITED STATES DISTRICT JUDGE ELDON EF, FAL

 

MJSTAR: 00: 0 %

 

 

 
